[LETTERHEAD OF CHAPMAN AND CUTLER LLP] August 1, 2016 The Integrity Funds 1 Main Street North Minot, North Dakota 58703 Re: The Integrity Funds Ladies and Gentlemen: We have served as counsel for The Integrity Funds (the “Fund”), which proposes to offer and sell Class I shares of beneficial interest of each currently existing series of the Fund, designated Williston Basin/Mid-North America Stock Fund, Integrity Growth & Income Fund, Integrity High Income Fund, Integrity Dividend Harvest Fund, and Integrity Energized Dividend Fund (each such series, a “Series” and such Class I shares of beneficial interest, the “Class I Shares”) in the manner and on the terms set forth in its Post-Effective Amendment No. 91 (under the Securities Act of 1933, as amended) and Amendment No. 92 (under the Investment Company Act of 1940, as amended) (the “Amendment”) to its Registration Statement to be filed on or about August 1, 2016 with the Securities and Exchange Commission under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, respectively. In connection therewith, we have examined such pertinent records and documents and matters of law as we have deemed necessary in order to enable us to express the opinions hereinafter set forth, including the
